 

Exhibit 10.5

 

CONFIDENTIAL

 

GSO Capital Partners LP
345 Park Avenue
New York, New York 10154

 

May 24, 2017

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) sets forth the commitment of GSO Capital
Partners LP (“GSO”), on the terms and subject to the conditions described below,
to purchase, or cause the purchase of, preferred equity (the “Preferred Equity”)
of CF Corporation, a Cayman Islands exempted corporation (“CF Corp”). It is
contemplated that, upon the terms and subject to the conditions set forth in the
Agreement and Plan of Merger (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Merger Agreement”) entered into
concurrently herewith by and among CF Corp, FGL US Holdings Inc., a Delaware
corporation and wholly owned indirect subsidiary of CF Corp (“Parent”), FGL
Merger Sub Inc., a Delaware corporation and wholly owned direct subsidiary of
Parent (“Merger Sub”), and Fidelity & Guaranty Life, a Delaware corporation (the
“Company”), Parent will acquire the Company by merging Merger Sub with and into
the Company (the “Merger”). Each capitalized term used but not defined in this
Letter Agreement will have the meaning ascribed to it in the Merger Agreement,
except as otherwise provided below.

 

1.          Commitment.

 

(a)          GSO hereby commits, on the terms and subject to the conditions set
forth in this Letter Agreement, at the Closing, to purchase, or cause the
purchase of, Preferred Equity for an aggregate cash purchase price equal to (x)
$266,000,000 plus (y) the amount of net redemptions of CF Corp stock (i.e., the
aggregate amount paid, or required to be paid, by CF Corp to redeem shares of
its stock) on or after the date hereof and prior to the Closing, up to an
aggregate amount of $449,000,000 (the result of (x) plus (y), the “Commitment”),
solely for the purpose of allowing Parent to fund the Merger Consideration and
to pay costs and expenses (including fees and expenses payable to
Representatives) incurred in connection with the Merger Agreement, the Merger
and the other transactions contemplated thereby. GSO will not, under any
circumstances, be obligated to contribute more than the Commitment to CF Corp;
provided that the foregoing shall not limit the obligations under (i) the
Forward Purchase Agreement among CF Corp, CFS Holdings (Cayman), L.P. and CF
Capital Growth, LLC, (ii) the Equity Commitment Letter between CF Corp and
Blackstone Fund and (iii) the Equity Commitment Letter among Blackstone Fund,
Fidelity National Financial, Inc. and CF Corp.

 

 

 

 

(b)          GSO may effect the purchase of the Preferred Equity directly or
indirectly through one or more affiliated entities or other co-investors
designated by it; however, no such action will reduce the amount of the
Commitment or otherwise affect the obligations of GSO under this Letter
Agreement. In the event that CF Corp does not require all of the Preferred
Equity with respect to which GSO has made this Commitment in order to consummate
the Merger, the amount to be funded under this Letter Agreement may be reduced
as determined by GSO.

 

(c)          The obligation of GSO to fund or cause the funding of the
Commitment shall be subject to (i) the satisfaction (or waiver by CF Corp) of
the conditions set forth in Section 7.01 and Section 7.02 of the Merger
Agreement (other than those conditions that by their terms are to be satisfied
at the Closing), and (ii) the substantially concurrent consummation of the
Closing in accordance with the terms of the Merger Agreement.

 

2.          Enforceability. This Letter Agreement may only be enforced by CF
Corp at the direction of GSO, and nothing set forth in this Letter Agreement
shall be construed to confer upon or give to the Company or any other Person
(including CF Corp’s and the Company’s direct and indirect creditors), other
than the parties hereto and their respective successors and permitted assigns,
any rights to enforce the Commitment or to cause CF Corp to enforce the
Commitment. Notwithstanding anything to the contrary in this Letter Agreement,
if the Company is entitled to specific performance in accordance with
Section 9.09 of the Merger Agreement to cause the Closing to occur, the Company
may enforce CF Corp’s right to cause the Commitment to be funded (solely to the
extent that CF Corp can enforce the Commitment in accordance with the terms
hereof) without the direction of GSO, and in such event and solely to such
extent the Company will be a third party beneficiary of CF Corp’s rights under
this Letter Agreement. The exercise by CF Corp or the Company of any right to
enforce this Letter Agreement does not give rise to any other remedies, monetary
or otherwise. Whether or not the Company is entitled to enforce the Commitment
in accordance with this Section 2, in the event the Commitment is not funded in
accordance with the terms of this Letter Agreement, neither CF Corp, the
Company, nor any other Person shall have, and no Person is intended to have, any
right of recovery against GSO in respect of any liabilities or obligations
arising under, or in connection with, this Letter Agreement or the Merger
Agreement (including in the event CF Corp breaches its obligations under the
Merger Agreement and whether or not CF Corp’s breach is caused by GSO’s breach
of its obligations under this Letter Agreement), except to the extent expressly
set forth in this Section 2.

 

3.          No Modification; Entire Agreement. This Letter Agreement may not be
amended or otherwise modified without the prior written consent of CF Corp and
GSO. Any such amendment shall be subject to the Company’s written consent to the
extent required under the Merger Agreement. This Letter Agreement constitutes
the sole agreement, and supersedes all prior agreements, understandings and
statements, written or oral, between GSO or any of its Affiliates, on the one
hand, and CF Corp or any of its Affiliates, on the other, with respect to the
transactions contemplated hereby (other than the Merger Agreement, the
Blackstone Information Letter Agreement, the Equity Commitment Letter between CF
Corp and Blackstone Fund, the Equity Commitment Letter among Blackstone Fund,
Fidelity National Financial, Inc., and CF Corp, the Forward Purchase Agreement
among CF Corp, CFS Holdings (Cayman), L.P. and CF Capital Growth, LLC, the
Voting Agreement, dated as of the date hereof, among the Company, CFS Holdings
(Cayman), L.P. and the other shareholders party thereto (the “Voting Agreement”)
and the other agreements expressly referred to herein or therein as being
entered into in connection with the Merger Agreement).

 

 2 

 

 

4.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)          This Letter Agreement, and all claims or causes of action (whether
in contract, tort or otherwise) that may be based upon, arise out of or relating
to this Letter Agreement or the negotiation, execution or performance of this
Letter Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Letter Agreement) shall be governed by and construed in accordance with the
Laws of the State of Delaware, without respect to its applicable principles of
conflicts of laws that might require the application of the laws of another
jurisdiction.

 

(b)           Each of the parties hereby irrevocably and unconditionally (i)
submits, for itself and its property, to the exclusive jurisdiction and venue of
the Delaware Court of Chancery (or, only if the Delaware Court of Chancery does
not have jurisdiction over a particular matter, the Superior Court of the State
of Delaware (and the Complex Commercial Litigation Division thereof if such
division has jurisdiction over the particular matter), or if the Superior Court
of the State of Delaware does not have jurisdiction, any federal court of the
United States of America sitting in the State of Delaware) (“Delaware Courts”),
and any appellate court from any decision thereof, in any Action arising out of
or relating to this Letter Agreement, including the negotiation, execution or
performance of this Letter Agreement and agrees that all claims in respect of
any such Action shall be heard and determined in the Delaware Courts, (ii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Action arising out of or relating to this Letter Agreement or the negotiation,
execution or performance of this Letter Agreement in the Delaware Courts,
including any objection based on its place of incorporation or domicile, (iii)
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such Action in any such court and (iv) agrees that a
final judgment in any such Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

(c)          EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS LETTER AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY FOR ANY DISPUTE BASED UPON, ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY HEREOF OR ANY
TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT. EACH OF THE PARTIES
CERTIFIES AND ACKNOWLEDGES THAT (I) NEITHER THE OTHER PARTIES NOR THEIR
RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS HAVE REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH OF THE PARTIES UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH OF THE PARTIES MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH OF THE PARTIES HAS BEEN INDUCED TO ENTER INTO
THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS SECTION 4(C). ANY PARTY MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS LETTER AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 3 

 

 

5.          Counterparts. This Letter Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

 

6.          No Third Party Beneficiaries. Except as set forth in Sections 2
and 9, the parties hereby agree that their respective representations,
warranties and covenants set forth herein are solely for the benefit of the
other party hereto and its successors and permitted assigns, in accordance with
and subject to the terms of this Letter Agreement, and nothing in this Letter
Agreement, express or implied, is intended to, and does not, confer upon any
Person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies hereunder or any rights under this
Letter Agreement; provided, however, that in addition to Section 2, the Company
is hereby made a third party beneficiary of this Section 6, the second sentence
of Section 3, Section 10 and the first sentence of Section 13.

 

7.          Confidentiality. This Letter Agreement is being provided to CF Corp
solely in connection with the Merger Agreement. This Letter Agreement may not be
used, circulated, quoted or otherwise referred to in any document, except with
the written consent of GSO; provided, that no such written consent shall be
required (a) for any disclosure of the existence or terms of this Letter
Agreement to the parties to the Merger Agreement or their representatives or
advisors with a need to know in connection with the transactions contemplated by
the Merger Agreement, (b) to the extent required by applicable Law, the
applicable rules of any national securities exchange or if required or requested
in connection with any required filing or notice with any Governmental Authority
relating to the transactions contemplated by the Merger Agreement or (c) to
enforce the rights and remedies under this Letter Agreement.

 

8.          Termination. This Letter Agreement and the obligation of GSO to fund
the Commitment will terminate automatically and immediately upon the earliest to
occur of (a) the Closing (at which time the obligation shall be discharged), (b)
the termination of the Merger Agreement in accordance with its terms and (c) the
Company or any of its Affiliates or Representatives asserting any claim against
GSO or any of its Affiliates in connection with the Merger Agreement or any of
the transactions contemplated hereby or thereby (other than any claim relating
to a breach or seeking to prevent a breach of the Blackstone Information Letter
Agreement or the Confidentiality Agreement, any claim under the Limited
Guaranties or any claim by the Company seeking an injunction or other specific
performance (i) against CF Corp Parent or Merger Sub under the Merger Agreement,
(ii) against GSO under this Letter Agreement, (iii) against CFS Holdings
(Cayman), L.P. under the Forward Purchase Agreement among CF Corp, CFS Holdings
(Cayman), L.P. and CF Capital Growth, LLC, (iv) against Blackstone Fund under
the Equity Commitment Letter between Blackstone Fund and CF Corp, (v) against
Blackstone Fund under the Equity Commitment Letter among Blackstone Fund,
Fidelity National Financial, Inc., and CF Corp or (vi) against CFS Holdings
(Cayman), L.P. under the Voting Agreement). For the avoidance of doubt, nothing
in this Letter Agreement shall be deemed to limit the ability of the Company to
bring claims against CF Corp, Parent or Merger Sub under the Merger Agreement
(and the obligations of GSO to fund the Commitment will not terminate as a
result of any such claim).

 

 4 

 

 

9.          No Recourse. Notwithstanding anything that may be expressed or
implied in this Letter Agreement, or any document or instrument delivered in
connection herewith, by its acceptance of the benefits of this Letter Agreement,
CF Corp covenants, agrees and acknowledges that no Person other than GSO has any
liabilities, obligations or commitments of any nature (whether known or unknown,
whether due or to become due, absolute, contingent or otherwise) hereunder and
that, notwithstanding that GSO or its general partner (and any assignee
permitted under Section 13 hereof) may be a limited partnership or limited
liability company, CF Corp has no right of recovery under this Letter Agreement
or under any document or instrument delivered in connection herewith, or any
claim (whether in tort, contract or otherwise) based on, in respect of, or by
reason of, this Letter Agreement, the transactions contemplated hereby or in
respect of any oral representation made or alleged to be made in connection
herewith, against, and no personal liability whatsoever shall attach to, be
imposed upon or otherwise be incurred by the former, current or future equity
holders, controlling persons, directors, officers, employees, agents, Affiliates
(other than any assignee permitted under Section 13 hereof), members, managers
or general or limited partners of any of GSO, CF Corp, Parent or Merger Sub or
any former, current or future stockholder, controlling person, director,
officer, employee, general or limited partner, member, manager, Affiliate (other
than any assignee permitted under Section 13 hereof) or agent of any of the
foregoing (collectively, but not including GSO, the GSO Guarantors, CFS Holdings
(Cayman), L.P., Blackstone Fund, CF Corp, Parent or Merger Sub the “Non-Recourse
Parties”), whether by or through attempted piercing of the corporate, limited
partnership or limited liability company veil, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of applicable Law,
or otherwise. Notwithstanding any exercise or right to exercise its enforcement
rights in accordance with Section 2 hereof, the Company is subject to this
Section 9 to the same extent that CF Corp is.

 

10.        Representations.

 

a.           GSO hereby represents and warrants to CF Corp and the Company that
(a) it and its Affiliates, in the aggregate, have the financial capacity to pay
and perform its obligations under this Letter Agreement, and that all funds
necessary for GSO to fulfill its obligations under the Letter Agreement shall be
available to GSO for so long as this Letter Agreement shall remain in effect,
(b) to the extent (if any) that it’s or its applicable Affiliates’ governing
documents limit the amount it may commit to any one investment, the Commitment
is less than the maximum aggregate amount that they are permitted to invest in
any one investment pursuant to the terms of such governing documents and (c) it
and its Affiliates (as applicable) have an aggregate of uncalled capital
commitments or otherwise have available funds in an amount in excess of the
Commitment.

 

b.           GSO is duly incorporated or organized, validly existing and in good
standing (with respect to jurisdictions that recognize such concept) under the
Laws of the jurisdiction of its incorporation or organization.

 

c.           GSO has all necessary power and authority to execute and deliver
this Letter Agreement and to perform its obligations hereunder. The execution
and delivery by GSO of this Letter Agreement, and the performance by GSO of its
obligations hereunder, have been duly authorized by all necessary action, and no
other proceedings on the part of GSO are necessary to authorize this Letter
Agreement or to performance by GSO of its obligations hereunder. This Letter
Agreement has been duly executed and delivered by GSO and, assuming the due
authorization, execution and delivery by Parent, constitutes a legal, valid and
binding obligation of GSO enforceable against GSO in accordance with its terms.

 

 5 

 

 

d.           The execution and delivery of this Letter Agreement by GSO does
not, and the performance by GSO of its obligations hereunder will not, (i)
conflict with or violate any provision of the organizational documents of GSO,
(ii) assuming that all consents, approvals, authorizations and waivers
contemplated by Section 10(e) have been obtained, and all filings described
therein have been made, conflict with or violate any Law applicable to GSO or by
which any property or asset of GSO is bound or affected, (iii) require any
consent or other action by any Person under, result in a breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, give to others (immediately or with notice or lapse of time or
both) any right of termination, amendment, acceleration or cancellation of,
result (immediately or with notice or lapse of time or both) in triggering any
payment or other obligations under, or result in the loss of any right or
benefit to which GSO is entitled under, any Contract to which GSO is a party or
by which GSO, or any property or asset of GSO, is bound or affected or (iv)
result (immediately or with notice or lapse of time or both) in the creation of
a Lien on any property or asset of GSO, except in the case of clauses (ii),
(iii) and (iv) for any such conflicts, violations, breaches, defaults or other
occurrences that would not, individually or in the aggregate, reasonably be
likely to have a material adverse effect on the ability of GSO to perform its
obligations hereunder.

 

e.           (i) The execution and delivery of this Letter Agreement by GSO does
not, and (ii) the performance by GSO of its obligations hereunder will not,
require any action, consent, approval, authorization, waiver or permit of, or
filing with or notification to, or registration or qualification with, any
Governmental Authority, except in the case of clause (ii) for consents,
approvals, authorizations and waivers contemplated by Section 4.05(b) of the
Merger Agreement.

 

11.        Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Letter Agreement.

 

12.        Severability. If any provision of this Letter Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other Persons or circumstances. Notwithstanding the foregoing, the
parties intend that the remedies and limitations thereon contained in this
Letter Agreement, including Section 10, be construed as an integral provision of
this Letter Agreement and that such remedies and limitations shall not be
severable in any manner that increases liability or obligations hereunder of
either party hereto or of GSO or of any Non-Recourse Party.

 

 6 

 

 

13.        Assignment. Neither this Letter Agreement nor any of the rights,
interests or obligations under this Letter Agreement shall be assigned or
delegated, in whole or in part, by operation of Law or otherwise by any of the
parties without the prior written consent of the other parties and the Company.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns. Any purported assignment in violation of this Section 13
shall be null and void.

 

[Signature Page Follows]

 

 7 

 

 

  Sincerely,       GSO CAPITAL PARTNERS LP           By: /s/ Thomas Iannarone  
  Name: Thomas Iannarone     Title:    Authorized Signatory

 

Agreed to and accepted:       CF CORPORATION           By: /s/ Chinh Chu    
Name: Chinh Chu     Title: Co-Executive Chairman  

 

 

